DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to the Applicant’s response filed 5/17/2022, claims 1, 6-10 and 15-18 have been amended. Claims 1-18 are pending and under examination.
Response to Arguments
Applicant's other arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
With respect to the arguments about patent eligible subject matter under 35 USC 1011, Examiner respectfully disagrees. In particular, Applicant argues claims are patent eligible because they are claimed similar to claim 1 of Example #42 of USPTO PEG. Examiner respectfully submits that claims are not integrated into practical application. First, Example #42 suggests as a whole consideration to the combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. See 2019 PEG Examples 37 through 42 (issued January 7, 2019), available at < https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf>. Comparing this combination as a whole in the Example #42, Examiner determines that the combination as a whole in this application does not integrate the claims into practical application. In particular, as provided in the infra 101 analysis, merely adding well-known data transmission or graphic user interface does not integrate the judicial exception into practical applications. See infra 101 analysis for further detail. Further, MPEP guides Examiners to review the Specification to find the specific disclosure about the technical improvement. See MPEP 2106.04(d). Examiner reviewed the Specification but only found that graphic user interface and data transmission are described generically, ex. well-known, routine, conventional features, and no disclosure is directed to improving any real-time communication technique or particular improvement in GUI technologies. 
With respect to the arguments about non-obviousness rejection under 35 USC 1032, the prior art teaches the newly amended limitation “wherein the learning objective includes a quality indicator, sociolinguistic competencies, and pragmatic competencies” for two reasons. 
First, under the broadest reasonable interpretation, “sociolinguistic” and “pragmatic” in the limitations “sociolinguistic competencies” and “pragmatic competencies” are merely label and does not modify any functionality of the claimed “generating” step. In the other words, it is directed to matter claimed for what it communicates. In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). Therefore, the limitations “sociolinguistic” and “pragmatic” are non-functional descriptive material, and no patentable weight is given. MPEP 2111.05.
Second, in arguendo, patentable weight is given to the limitations “sociolinguistic” and “pragmatic”, the limitations are interpreted broadly to encompass the teaching of Pearson. The dictionary meaning of “sociolinguistic” is “relating to the social aspects of language.” Merriam Webster Dictionary, available at < https://www.merriam-webster.com/dictionary/sociolinguistic >. The dictionary meaning of “pragmatic” is “relating to matters of fact or practical affairs often to the exclusion of intellectual or artistic matters : practical as opposed to idealistic.” Merriam Webster Dictionary, available at <https://www.merriam-webster.com/dictionary/pragmatic>. As the dictionary meanings suggest, the terms require judgement of human and, therefore, are subjective. See infra 112(b) rejections for further detail. Examiner reviewed the entire Specification and found that the Specification cites the terms in one paragraph, ¶0077, which is: “Sociolinguistic and pragmatic competencies are also included in the wording of the learning objectives themselves, rather than being presented as a separate set.” This paragraph does not provide any definition of “sociolinguistic” and “pragmatic”, or provides any single example to construe the term. Therefore, Examiner respectfully submits that the quality indicia in Table 1 in page 1 of Pearson reads on the claimed “sociolinguistic competencies” and “pragmatic competencies”. Examiner respectfully requests Applicant to provide further clarification or invite to propose any claim construction of the terms “sociolinguistic” and “pragmatic” if these terms are terms in the art and should be distinguished from the teaching of the Pearson.
Regardless, Examiner provides an alternative ground of rejections for newly found prior art Méndez for compact prosecution. See infra 103 rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “sociolinguistic” and/or “pragmatic” in claims 1 and 10 are subjective terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the dictionary meaning of “sociolinguistic” is “relating to the social aspects of language.” Merriam Webster Dictionary, available at < https://www.merriam-webster.com/dictionary/sociolinguistic >. The dictionary meaning of “pragmatic” is “relating to matters of fact or practical affairs often to the exclusion of intellectual or artistic matters : practical as opposed to idealistic.” Merriam Webster Dictionary, available at <https://www.merriam-webster.com/dictionary/pragmatic>. As the dictionary meanings suggest, the terms require judgement of human and, therefore, are subjective. The Specification cites the terms in one paragraph, ¶0077, which is: “Sociolinguistic and pragmatic competencies are also included in the wording of the learning objectives themselves, rather than being presented as a separate set.” This paragraph does not provide any definition of “sociolinguistic” and “pragmatic”, or provides any single example or standard to determine the scope of the terms. For similar reason, dependent claims are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
[STEP 1] The claim recites at least one step or product. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s) “generating at least one core curriculum activity identified within a data logic or at least one database record as being associated with a global scale of English (GSE) level, the GSE level comprising a level within a standardized, granular learning scale score or range of scores measuring at least one proficiency for at least one functional skill, and further indicating a stage at which a learning objective associated with the at least one functional skill should be understood by a learner user, wherein the learning objective includes a quality indicator, sociolinguistic competencies, and pragmatic competencies; and a preliminary assessment of the at least one core curriculum activity; calculating a preliminary assessment score for the preliminary assessment comprising a comparison of at least one first assessment user input with a first correct assessment response within the data logic or the at least one database record within the system; executing a query identifying, within the data logic or the at least one database record, a threshold value; responsive to a determination that the preliminary assessment score is below the threshold value: executing a query identifying a supplemental curriculum content stored within the system and associated with the GSE level; generating a second assessment of the supplemental curriculum content; and calculating a second assessment score for the second assessment comprising a comparison of at least one second assessment user input with a second correct assessment response within the data logic or the at least one database record; and responsive to a determination that the first assessment score or the second assessment score is above the threshold value: executing a query identifying a certification and associated with the GSE level; and associating the certification in the database with a user that entered the first assessment user input or the second assessment user input.”
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “server device [comprising processor and memory],” “graphical user interface (GUI),” “transmitting [data],” “receiving [user input],” and “encoding [data] for display on a graphical user interface (GUI) on a client hardware computing device” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a teacher diagnosing a student’s level, providing supplemental education, reassessing the student’s understanding, and certifying the student’s accomplishment. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Alternatively, nothing in the claim element precludes the step from practically being performed in the mind. Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “server device [comprising processor and memory],” “graphical user interface (GUI),” “transmitting [data],” “receiving [user input],” and “encoding [data] for display on a graphical user interface (GUI) on a client hardware computing device”.
The server device in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “transmitting [data],” “graphical user interface (GUI),” and encoding data for display on a GUI. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that transmitting data, receiving user input via generic input means, displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 2-9 and 11-18 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no additional limitations other than the recited additional elements in the independent claims, which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using the server device to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Further, the following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: that the aforementioned additional elements are well-known, routine and conventional activity. See MPEP 2144.03 Section C. Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Woolf et al. (US 20080254430) in view of Steffanie Zazulak, Mapping English levels and learning goals to the Global Scale of English, Pearson, published May 25, 2015, available at <https://www.english.com/blog/mapping-english-levels-and-learning-goals-to-the-global-scale-of-english/>, hereinafter Pearson, and alternatively further in view of Luis Pérez Méndez, Pearson - A guide to the GSE Learning Objectives, published on 6/30/2016, available at < A guide to the GSE Learning ObjectivesELT Learning Journeys>, hereinafter Méndez.
Regarding claims 1 and 10, Woolf discloses a method and system, comprising the steps of: generating, by a server hardware computing device coupled to a network (Fig. 1 drawing label 116 the online server system, the network would be the internet) and comprising at least one processor executing specific computer-executable instructions within a memory (para. 31-33 the online server system, 116, connects to the client device, 102, which contains a processor and is used to execute the program): 
a graphical user interface (GUI) for a client hardware computing device (GUI 200 in FIG. 2);
at least one core curriculum activity identified within a data logic or at least one database record within the system being associated with [an English proficiency level] (para. 31 discusses that the system contains a learning program which is stored in a database record, para. 45-47 the system can present a game schema or a scaffolding schema based on the user profile, the schema is the curriculum saved on the profile, 110, para. 70 discusses the profile, 110 contains information relating to the user’s language level and would assign the proper schema based on the language level, Fig. 4 shows the particular English level and the progress in pane 410, para. 61 discusses the profile and learning skill level for languages),” and “a preliminary assessment of the at least one core curriculum activity (para. 39 the system contains an assessment engine which presents an assessment test that is used to verify a learning level within the activity such as the game); 
transmitting, by the server hardware computing device, the GUI to the client hardware computing device (FIGs 4 and 7-8); 
receiving, by the server hardware computing device from the client hardware computing device, at least one first assessment user input (1402 in FIG. 14);
calculating, by the server hardware computing device, a preliminary assessment score for the preliminary assessment comprising a comparison of the at least one first assessment user input with a first correct assessment response within the at least one database record within the system (para. 98 the system measures the response in the assessment using the number of incorrect responses in view of response attempts, and determines an accuracy of response level and a score, this is used to identify the particular level of understanding of a particular language, para. 52 the profile stores data based on user responses with activities including the level of reading); 
executing, by the server hardware computing device, a query identifying, within the data logic or the at least one database record, a threshold value (para. 98 a threshold is set for each type of response, para. 101 if the user answers above the threshold the level will increase); 
responsive to a determination that the preliminary assessment score is below the threshold value (para. 98 system is able to determine if a score of a user is below the predetermined threshold): 
executing, by the server hardware computing device, a query identifying a supplemental curriculum content stored within the system and associated with the [language level] (para. 98 the system upon deterring that a score is below a predetermined threshold the system may provide extra support based on the particular language level that was identified); 
encoding, by the server hardware computing device, for display on the graphical user interface (GUI) on the client hardware computing device (Fig. 3 and 4 show the sign in area for users, in which fig. 4 shows what would be displayed on a client user interface, 400,  para. 54-58 discusses the different elements that are displayed on the user interface, para. 62-63 discusses the elements stored in the profile which can be displayed in the user interface), the preliminary assessment score (the user learning level progress is shown in pane 410 which shows the language level of the user, para. 57 discusses the progress pane will show the particular level the user is at that has been determined by the threshold level), the at least one core curriculum activity (para. 58 shows the games and particular programs the user can play based on the given level, Fig. 4 drawing label 412), and the supplemental curriculum content (para. 44 the graphical user interface is able to present support to the user in order to help them complete a particular challenge, 212, para. 97-98 support system offers additional support to the user based on the level that has been determined); 
transmitting, by the server hardware computing device, the preliminary assessment score, the at least one core curriculum activity, and the supplemental curriculum content to the client hardware computing device (FIGs 10-13; 1410 and 1412 in FIG. 14);
QB\ 159311.00086\67525372.1Serial No. 16/113,377Response to FAI Office Action dated January 21, 2021Page 3generating, by the server hardware computing device, a second assessment of the supplemental curriculum content (para. 40-41 the system is able to provide a multitude of assessments to a user which are used to adjust the learning program level as needed based on the increase of skills gained by the user, Fig. 17 shows how the levels are adjusted based on response received for a question); and 
receiving, by the server hardware computing device from the client hardware computing device, at least one second assessment user input (para. 40-41 the system is able to provide a multitude of assessments to a user which are used to adjust the learning program level as needed based on the increase of skills gained by the user);
calculating, by the server hardware computing device, a second assessment score for the second assessment comprising a comparison of at least one second assessment user input with the second correct assessment response within the data logic or the at least one database record (Fig. 17 showing a base level is received, 1702, then the program will provide an activity to the user, the system will then measure the responses, 1706, and determine if the threshold is met, 1708, then the scaffolding level can be adjusted based on the responses and it is stored in the user interface, 1714, para. 104-106 the system presents a particular assessment which will then be used to determine if a skill level is reached, the level is then adjusted based on if the threshold is met, and the learning level is stored in the profile of the user); and 
responsive to a determination that the first assessment score or the second assessment score is above the threshold value (para. 104-106 the learning application identifies if a skill level is reached adjust the learning level accordingly, para. 100-101 if a certain skill level is reached the learning level is adjusted): 
executing, by the server hardware computing device, a query identifying a certification stored within the system and associated with the [language] level (para. 100-101 as the user’s skill level increases the learning level of the user is adjusted); and 
associating, by the server hardware computing device, the certification in the database with a user that entered the first assessment user input or second assessment user input (Fig. 4 drawing label 408 shows the trophy pane in which the user is awarded trophies when the user accomplishes particular assessments of a given level),” and
transmitting, by the server hardware computing device, the certification to the client hardware computing device for display on the graphical user interface (Fig. 4 drawing label 408 shows the trophy pane in which the user is awarded trophies when the user accomplishes particular assessments of a given level)”.
Woolf fails to disclose, “the system as being associated with a global scale of English (GSE) level, the GSE level comprising a level within a standardized, granular learning scale score or range of scores measuring at least one proficiency for at least one functional skill, and further indicating a stage at which a learning objective associated with the at least one functional skill should be understood by a learner user, wherein the learning objective includes a quality indicator, sociolinguistic competencies, and pragmatic competencies.”  
Pearson teaches Mapping English levels and learning goals to the Global Scale of English comprising the system as being associated with a global scale of English (GSE) level, the GSE level comprising a level within a standardized, granular learning scale score or range of scores measuring at least one proficiency for at least one functional skill, and further indicating a stage at which a learning objective associated with the at least one functional skill should be understood by a learner user, wherein the learning objective includes a quality indicator, sociolinguistic competencies, and pragmatic competencies (The terms “sociolinguistic” and “pragmatic” are merely label and therefore given no patentable weight as they are non-functional descriptive material. See MPEP 2111.5.; p. 1: “The Global Scale of English ecosystem provides a detailed picture of language performance at different levels of proficiency and for individual skills.”; See also chart in page 1 with a note: “The above chart indicates the target range on the Global Scale of English (and the CEFR). This indicates the range of GSE Learning Objectives … that authors have written to that level.”; the page 10 describes the learning objectives including quality indicators, i.e. criteria3 of GSE and CEFR ranges).  
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Woolf by adding the Global Scale of English features as taught in Pearson in order to “provide[] a detailed picture of language performance at different levels of proficiency and for individual skills” (p. 1 of Pearson).
Alternatively, Pearson does not explicitly disclose sociolinguistic competencies and pragmatic competencies.
However, Méndez teaches a guide to the GSE Learning Objectives (Title) comprising sociolinguistic competencies and pragmatic competencies (p. 1 teaches the sociolinguistic competencies, ex. social reasons, and the pragmatic competencies, ex. for travel reasons: “The GSE Learning Objectives for Adult Learners are aimed at people who might be learning English for pleasure, for example for social or travel reasons.”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Woolf by adopting the guidance to the GSE Learning Objectives as taught in Méndez in order to “to measure their English skills and provide step-by-step goals that they can aim for.” (p. 1 of Méndez).

Regarding claims 2 and 11, Woolf further discloses, “wherein the at least one functional sill comprises at least one English language proficiency in each of listening, reading, speaking and writing functional skills (Table 1 Profile Schema Element under section 5 discusses how a level is given to reading English, speaking English, writing English, and listening to English, para. 70 the system will assign in an individual profile a particular level for different skills).”

Regarding claims 3 and 12, Woolf further discloses, “further comprising the steps of: encoding, by the server hardware computing device, for display on the GUI, at least one [language] level assessment (Fig. 4 shows the learning level pane, 410, which will display the level of the user and then the appropriate game, 412, to be selected, para. 39 assessment engine will deliver test to student to identify learning level); decoding, by the server hardware computing device, a transmission received from the GUI and comprising at least one [language] level assessment user input (para. 39-40 the system will present the assessment test, the user will then take the test, which will mean the user puts some sort of input, and a level will be determined based on the input); and calculating, by the server hardware computing device, the [language] level by comparing the [language] level assessment user input with a correct [language] level assessment response (para. 40 system grades user input and identifies appropriate learning level, para. 41 the system is able to adjust the learning program level as needed based on the increase of skills gained by the user).”

Regarding claims 4 and 13, Woolf further discloses, “the preliminary assessment comprises an instructor assessment (para. 39 the system contains an assessment engine which presents an assessment test that is used to verify a learning level within the activity such as the game, this is presented to a user, since a user is taken broadly the user can be an instructor); the preliminary assessment score comprises an instructor assessment score (para. 98 the system measures the response in the assessment using the number of incorrect responses in view of response attempts, and determines an accuracy of response level and a score, this is used to identify the particular level of understanding of a particular language, para. 52 the profile stores data based on user responses with activities including the level of reading); the threshold value includes an instructor certification threshold value (para. 98 the system measures the correct responses made by the user and is able to identify if the user has met the threshold to move onto the next level, further para. 141 states that the learning system may have a third party certification service administer a particular test); and further comprising the steps of: responsive to a determination that the instructor assessment score is below the threshold value (para. 98 system is able to determine if a score of a user is below the predetermined threshold, the system is able to present additional help if a threshold level is not met): executing, by the server hardware computing device, a query identifying at least one supplemental instructor training content stored within the system (para. 98 the system upon deterring that a score is below a predetermined threshold the system may provide extra support based on the particular language level that was identified); encoding, by the server hardware computing device, for display on an instructor GUI on an instructor client hardware computing device (Fig. 3 and 4 show the sign in area for users, in which fig. 4 shows what would be displayed on a client user interface, 400,  para. 54-58 discusses the different elements that are displayed on the user interface, para. 62-63 discusses the elements stored in the profile which can be displayed in the user interface), the assessment score (Fig. 4 the user learning level progress is shown in pane 410 which shows the language level of the user, para. 57 discusses the progress pane will show the particular level the user is at that has been determined by the threshold level), and the at least one supplemental instructor training content (para. 44 the graphical user interface, 200, will present supplemental information or content, 212, that is used to help aid the user in completing a particular exercise); and responsive to a determination that the instructor assessment score is beyond the instructor certification threshold value (para. 104-106 the learning application identifies if a skill level is reached adjust the learning level accordingly, para. 100-101 if a certain skill level is reached the learning level is adjusted): executing, by the server hardware computing device, a query identifying at least one certification associated with the instructor assessment score within the system (para. 101 once a particular learning level is identified based on the different games a formal assessment is administered, para. 141 the system allows for a third party certification system to administer a test); encoding, by the server hardware computing device, for display on an instructor GUI (Fig. 4 displays the user interface, 400), the assessment score (Fig. 4 the assessment score would be displayed in the progress pane, 410 which would show the particular level the user is at), and the at least one certification (para. 56 the user interface, 400 shows trophies with the particular accomplishments of the user, these accomplishments would be the certification).”

Regarding claims 5 and 14, Woolf further discloses, “wherein responsive to a determination that the second assessment score is beyond the threshold value: executing, by the server hardware computing device, a query identifying an accelerated curriculum content stored within the system and associated with an accelerated [language] level (para. 39-40 an assessment is given to determine a learning level, an advanced level may be determined and the learning application will provide more difficult content based on the higher level); and encoding, by the server hardware computing device, for display on the GUI, the second assessment score, and the accelerated curriculum content (para. 54-58 once signed into the profile the user interface, 400, the system allows the user to select a plurality of games, 412, based on the identified level, which would be the curriculum content, the system also displays the particular trophies, 406, which is the completed elements of the curriculum, and the learning level that the student is currently in, 410, all of this is seen in Fig. 4).”


Regarding claims 6 and 15, Woolf further discloses, “wherein the GUI is configured for use by an administrator of an institution (Fig. 3 the system contains a sign-in interface where the system allows parents to sign in, 304, to access a graphical user interface, para. 49 the parent will sign in and link them to their own interface where there will be a link to their child’s profile).”

Regarding claims 7 and 16, Woolf further discloses, “wherein the GUI is configured for use by the learner user (Fig. 3 the system contains a sign-in interface where the learner or user, 302, will sign- in and will lead them to their user interface Fig. 4 drawing label 400, para. 54- 58 discusses the user interface in which the user is able to log into and the different features of the interface).”

Regarding claims 8 and 17, Woolf further discloses, “wherein the GUI is configured for use by a parent of the learner user (Fig. 3 the system contains a sign-in interface where the system allows an administrator, 306, to access a graphical user interface, para. 49 the administrator is selected in the sign-in interface and link them to their own interface where there will be a link to a profile of a given student or multiple students).”

Regarding claims 9 and 18, Woolf further discloses, “wherein the GUI is configured for use by an instructor (Fig. 3 the system contains a sign-in interface where the system allows an administrator, 306, to access a graphical user interface, para. 49 the administrator is selected in the sign-in interface and link them to their own interface where there will be a link to a profile of a given student or multiple students, the term administrator is interchangeable for teacher and therefore would read on the instructor).”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s Response, filed 5/17/2022, pp. 10-12.
        2 Applicant’s Response, filed 5/17/2022, pp. 12-13.
        3 Examiner interprets the quality indicators as ‘criteria’ in light of specification. See Spec. 16 “In order to create a set of learning objectives that can support a more granular scale of measurement, the same task frequently occurs at multiple levels of quality; the quality indicators are included in the learning objective itself (i.e., via the criteria).”